 Case 3:20-cv-00961-NJR Document 13 Filed 02/09/21 Page 1 of 7 Page ID #49




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CONTRELL PLUMMER,                                )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 20-cv-961-NJR
                                                  )
                                                  )
 WARDEN THOMPSON, CHRISTINE                       )
 BROWN, JOHN DOE SANITATION                       )
 OFFICER, WEXFORD HEALTH                          )
 SOURCES, INC., DR. BUTALID, L.                   )
 LONG, A DEARMOND, and DIRECTOR                   )
 BALDWIN,                                         )
                                                  )
               Defendants.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Contrell Plummer, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Pinckneyville Correctional Center, brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In his Complaint (Doc. 1),

Plummer alleges Defendants were deliberately indifferent to a spider bite in violation of the Eighth

Amendment. He seeks declaratory judgment, monetary damages, and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).



                                                 1
 Case 3:20-cv-00961-NJR Document 13 Filed 02/09/21 Page 2 of 7 Page ID #50




                                            The Complaint

       Plummer makes the following allegations in the Complaint (Doc. 1): On July 12, 2018,

Plummer suffered what he thought was a skin irritation on his right hip (Id. at p. 12). A bump

developed and burst with puss and blood. He then developed a lump in that area. He saw Nurse

Long on sick call; she charged him a co-pay. He was also not seen within 24 hours of placing the

sick call, a violation of Wexford policy. Long did not provide first-aid or label the issue an

emergency. She put him in to see the doctor.

       On July 19, 2018, Plummer was seen by Dr. Butalid; this violated IDOC and Wexford

policies. He was informed the bumps were spider bites and that his glands were swollen (Id. at

p. 13). Dr. Butalid ordered Bactrim for 10 days and dressing changes (Id.). Dr. Butalid failed to

provide Plummer with first aid for the wound or did he provide anti-venom for the spider bite. Dr.

Butalid also saw Plummer for back and abdominal pain and prescribed him a fiber laxative pill

and another medication (Id. at p. 14). This treatment was ineffective because he received it in the

past to no effect and Wexford and its employees refuse to send him to a specialist (Id.).

       Plummer did not receive his first set of medications and dressing changes until July 23,

2018. He believes this is a violation of IDOC and Wexford policies (Id. at p. 14).In fact, Plummer

believes he should have gotten medication as well as anti-venom immediately. He later saw A.

Dearmond who ordered additional antibiotics and dressing changes for the wounds (Id.). Plummer

received the additional medications and dressing changes until his wound was fully healed. He

never received anti-venom (Id. at p. 15).

       Plummer wrote Warden Thompson, Christine Brown, and the sanitation officer about a

news article he saw on brown recluse spiders (Doc. 1, p. 15). He told them that the news article

said brown recluse populations were on the rise and asked what actions they were going to take to



                                                 2
 Case 3:20-cv-00961-NJR Document 13 Filed 02/09/21 Page 3 of 7 Page ID #51




prevent the spiders from invading the prison. He never heard back. He states that they knew about

the spider bites and did nothing.

                                     Preliminary Dismissals

       Although Plummer identifies Director Baldwin as a defendant in this case, he fails to

include any allegations against him in his statement of claim. Plummer states that Baldwin is a

defendant because he was aware of the spider bites through the grievance process, but simply

responding to a grievance does not make an individual liable. Accordingly, Baldwin is

DISMISSED without prejudice.

       Plummer also identifies Wexford Health Sources, Inc. as a defendant but claims that they

failed to supervise, train, monitor, or discipline their employees (Doc. 1, p. 3). The corporation

cannot be liable on this basis because respondeat superior, or supervisory, liability is not

recognized under Section 1983. Shields v. Illinois Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014)

(citing Iskander v. Village of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)). Wexford will only

be liable for deliberate indifference if an unconstitutional policy or practice of the corporation

caused the constitutional deprivation. Plummer fails to identify such a policy, instead alleging that

they had policies which other defendants violated. Because Plummer fails to identify any

unconstitutional policies by Wexford, he fails to state a claim. Wexford is also DISMISSED

without prejudice.

                                             Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following three counts:

       Count 1:        Eighth Amendment deliberate indifference claim against L.
                       Long, Dr. Butalid, and A. Dearmond for failing to properly treat
                       Plummer’s spider bite.



                                                 3
    Case 3:20-cv-00961-NJR Document 13 Filed 02/09/21 Page 4 of 7 Page ID #52




        Count 2:          Eighth Amendment deliberate indifference claim against Dr.
                          Butalid for improperly treating Plummer’s back and abdominal
                          pain.

        Count 3:          Eighth Amendment deliberate indifference claim against
                          Warden Thompson, Christine Brown, and John Doe sanitation
                          officer for failing to prevent spider bites at the prison.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

        At this stage, Plummer states a viable claim in Count 1 against L. Long and Dr. Butalid for

deliberate indifference in treating Plummer’s spider bite. Estelle v. Gamble, 429 U.S. 97, 104

(1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016). But he fails to state a claim against

A Dearmond because he fails to allege that she acted with deliberate indifference. Instead, he

alleges that she reordered his antibiotics and dressing changes. She also ordered an ointment and

he received these items until he was completely healed (Doc. 1, p. 15). Nothing in these allegations

suggests Dearmond acted with deliberate indifference. Thus, Dearmond is DISMISSED without

prejudice as to Count 1.

        Plummer also states a viable claim against Dr. Butalid in Count 2 for deliberate indifference

in treating his back and abdominal pain.

        But Plummer fails to state a claim in Count 3 for deliberate indifference to his conditions

of confinement. Although Plummer alleges that he wrote Thompson, Brown, and the John Doe

Sanitation Officer about a news article he saw on brown recluse, he fails to allege that they were




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         4
 Case 3:20-cv-00961-NJR Document 13 Filed 02/09/21 Page 5 of 7 Page ID #53




aware that brown recluse were in the prison. He does allege IDOC officials were aware that other

inmates were bitten by spiders but there is no indication in the Complaint that these specific

Defendants were aware of the spider bites prior to Plummer being bitten or that the prison was

suffering from a brown recluse infestation prior to the bite. Thus, Thompson, Brown, and John

Doe Sanitation Officer are also DISMISSED without prejudice.

                                        Pending Motions

       As to Plummer’s motion for counsel (Doc. 4), Plummer submitted a proposed order rather

than a motion. He has not identified any attempts to contact counsel on his own or stated why he

needs counsel in this case. Thus, the Court DENIES Plummer’s motion for counsel. Should he

choose to move for recruitment of counsel at a later date, the Court directs Plummer to (1) contact

at least three attorneys regarding representation in this case prior to filing another motion,

2) include in the motion the name and addresses of at least three attorneys he has contacted, and

(3) if available, attach the letters from the attorneys who declined representation. Plummer should

also include in his motion a specific statement as to why he believes recruitment of counsel is

necessary in his case.

                                           Disposition

       For the reasons stated, Count 1 shall proceed as to L. Long and Dr. Butalid but is

DISMISSED without prejudice as to Dearmond. Count 2 shall proceed against Dr. Butalid.

Count 3 is DISMISSED without prejudice as to Warden Thompson, Christine Brown, and John

Doe Sanitation Officer. Director Baldwin and Wexford Health Sources, Inc. are also DISMISSED

without prejudice.

       The Clerk of Court shall prepare for Defendants L. Long and Dr. Butalid: (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of



                                                5
 Case 3:20-cv-00961-NJR Document 13 Filed 02/09/21 Page 6 of 7 Page ID #54




Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to the defendants’ place of employment as identified by

Plummer. If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on that defendant, and the Court will require that defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

Plummer’s motion for service of process at government’s expense (Doc. 3) is DENIED as moot.

       If a defendant can no longer be found at the work address provided by Plummer, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plummer, and the judgment includes the payment of costs

under Section 1915, Plummer will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plummer is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                 6
 Case 3:20-cv-00961-NJR Document 13 Filed 02/09/21 Page 7 of 7 Page ID #55




after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 2/9/2021

                                                       s/ Nancy J. Rosenstengel
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that
it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  7
